              Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 1 of 23



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 RICARDO DE LOS SANTOS
 COMONFORT, individually and on behalf of
 others similarly situated,
                                                                       COMPLAINT
                                    Plaintiff,

                  -against-                                  COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
 SERVICES MANGIA, INC. (D/B/A
 MANGIA 48TH MADISON), MANGIA 57,                                        ECF Case
 INC. (D/B/A MANGIA 57TH STREET),
 JOANNA SASHA & FRIENDS FOOD SVC
 INC. (D/B/A MANGIA 57TH STREET),
 SASHA MUNIAK , PAWELL KOSZALKA ,
 MARGARET DOE , and SILVIA DOE ,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Ricardo De los Santos Comonfort (“Plaintiff De los Santos” or “Mr. De los

Santos”), individually and on behalf of others similarly situated, by and through his attorneys,

Michael Faillace & Associates, P.C., upon his knowledge and belief, and as against Services

Mangia, Inc. (d/b/a Mangia 48th Madison), Mangia 57, Inc. (d/b/a Mangia 57th Street), Joanna

Sasha & Friends Food SVC Inc. (d/b/a Mangia 57th Street), (“Defendant Corporations”), Sasha

Muniak, Pawell Koszalka,            Margaret Doe, and       Silvia Doe, (“Individual Defendants”),

(collectively, “Defendants”), alleges as follows:
               Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 2 of 23



                                       NATURE OF ACTION

        1.      Plaintiff De los Santos is a former employee of Defendants Services Mangia, Inc.

(d/b/a Mangia 48th Madison), Mangia 57, Inc. (d/b/a Mangia 57th Street), Joanna Sasha & Friends

Food SVC Inc. (d/b/a Mangia 57th Street), Sasha Muniak, Pawell Koszalka, Margaret Doe, and

Silvia Doe.

        2.      Defendants own, operate, or control Italian restaurants, located at 422 Madison

Avenue, New York, NY 10017 under the name “Mangia 48th Madison”, at 50 W 57th St, New York,

NY 10019 under the name “Mangia 57th Street”, and at 50 W 57th St, New York, NY 10019 under

the name “Mangia 57th Street”.

        3.      Upon information and belief, individual Defendants Sasha Muniak, Pawell Koszalka,

Margaret Doe, and Silvia Doe, serve or served as owners, managers, principals, or agents of

Defendant Corporations and, through these corporate entities, operate or operated the restaurants as

a joint or unified enterprise.

        4.      Plaintiff De los Santos was employed as a delivery worker at the restaurants located

at 422 Madison Avenue, New York, NY 10017, 50 W 57th St, New York, NY 10019, and 50 W

57th St, New York, NY 10019.

        5.      Plaintiff De los Santos was ostensibly employed as a delivery worker. However, he

was required to spend a considerable part of his work day performing non-tipped duties, including

but not limited to cutting vegetables, chicken, fruits, making yogurt, folding cardboard boxes,

stocking supplies, and baking the bread (hereafter the “non-tipped duties”).

        6.      At all times relevant to this Complaint, Plaintiff De los Santos worked for Defendants

in excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.



                                                  -2-
               Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 3 of 23



       7.      Rather, Defendants failed to pay Plaintiff De los Santos appropriately for any hours

worked, either at the straight rate of pay or for any additional overtime premium.

       8.      Defendants employed and accounted for Plaintiff De los Santos as a delivery worker

in their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.

       9.      Regardless, at all relevant times, Defendants paid Plaintiff De los Santos at a rate that

was equal to the required tip-credit rate.

       10.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff De los Santos’s non-tipped duties exceeded 20% of each workday, or 2

hours per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       11.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff De los Santos’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff De

los Santos at the minimum wage rate and enabled them to pay him at the tip-credit rate.

       12.     Defendants’ conduct extended beyond Plaintiff De los Santos to all other similarly

situated employees.

       13.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff De los Santos and other employees to work in excess of forty (40) hours per

week without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

       14.     Plaintiff De los Santos now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et



                                                   -3-
               Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 4 of 23



seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       15.     Plaintiff De los Santos seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

       16.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff De los Santos’s state law claims under

28 U.S.C. § 1367(a).

       17.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Italian restaurant located in this district. Further, Plaintiff De los Santos was employed

by Defendants in this district.

                                                  PARTIES

                                                    Plaintiff

       18.     Plaintiff Ricardo De los Santos Comonfort (“Plaintiff De los Santos” or “Mr. De los

Santos”) is an adult individual residing in Bronx County, New York.

       19.     Plaintiff De los Santos was employed by Defendants at Mangia 48th and Mangia

57th from approximately March 2015 until on or about August 9, 2019.

       20.     Plaintiff De los Santos consents to being a party plaintiff pursuant to 29 U.S.C. §

216(b), and brings these claims based upon the allegations herein as a representative party of a

prospective class of similarly situated individuals under 29 U.S.C. § 216(b).



                                                   -4-
              Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 5 of 23



                                              Defendants

       21.     At all relevant times, Defendants owned, operated, or controlled an Italian restaurant,

located at 422 Madison Avenue, New York, NY 10017 under the name “Mangia 48th Madison”,

and at 50 W 57th St, New York, NY 10019 under the name “Mangia 57th Street.”

       22.     Upon information and belief, Services Mangia, Inc. (d/b/a Mangia 48th Madison) is

a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 422 Madison Avenue, New

York, NY 10017.

       23.     Upon information and belief, Mangia 57, Inc. (d/b/a Mangia 57th Street) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 50 W 57th St, New York, NY 10019.

       24.     Upon information and belief, Joanna Sasha & Friends Food SVC Inc. (d/b/a Mangia

57th Street) is a domestic corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 50 W 57th St, New

York, NY 10019.

       25.     Defendant Sasha Muniak is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Sasha Muniak is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporations. Defendant Sasha Muniak

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. She determines the

wages and compensation of the employees of Defendants, including Plaintiff De los Santos,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.



                                                  -5-
               Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 6 of 23



       26.     Defendant Pawell Koszalka is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Pawell Koszalka is sued

individually in his capacity as a manager of Defendant Corporations. Defendant Pawell Koszalka

possesses operational control over Defendant Corporations and controls significant functions of

Defendant Corporations. He determines the wages and compensation of the employees of

Defendants, including Plaintiff De los Santos, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

       27.     Defendant Margaret Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Margaret Doe is sued individually

in her capacity as a manager of Defendant Corporations. Defendant Margaret Doe possesses

operational control over Defendant Corporations and controls significant functions of Defendant

Corporations. She determines the wages and compensation of the employees of Defendants,

including Plaintiff De los Santos, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

       28.     Defendant Silvia Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Silvia Doe is sued individually in her

capacity as a manager of Defendant Corporations. Defendant Silvia Doe possesses operational

control over Defendant Corporations and controls significant functions of Defendant Corporations.

She determines the wages and compensation of the employees of Defendants, including Plaintiff De

los Santos, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.




                                                   -6-
               Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 7 of 23



                                      FACTUAL ALLEGATIONS

                                   Defendants Constitute Joint Employers

       29.     Defendants operate two Italian restaurants located in the Midtown East section of

Manhattan in New York City.

       30.     Individual Defendants, Sasha Muniak, Pawell Koszalka, Margaret Doe, and Silvia

Doe, possess operational control over Defendant Corporations, possess ownership interests in

Defendant Corporations, or control significant functions of Defendant Corporations.

       31.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       32.     Each Defendant possessed substantial control over Plaintiff De los Santos’s (and

other similarly situated employees’) working conditions, and over the policies and practices with

respect to the employment and compensation of Plaintiff De los Santos, and all similarly situated

individuals, referred to herein.

       33.     Defendants jointly employed Plaintiff De los Santos (and all similarly situated

employees) and are Plaintiff De los Santos’s (and all similarly situated employees’) employers

within the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       34.     In the alternative, Defendants constitute a single employer of Plaintiff De los Santos

and/or similarly situated individuals.

       35.     Upon information and belief, Individual Defendant Sasha Muniak operates

Defendant Corporations as either alter egos of herself and/or fails to operate Defendant Corporations

as entities legally separate and apart from herself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,



                                                   -7-
              Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 8 of 23



             b) defectively forming or maintaining the corporate entities of Defendant

                Corporations, by, amongst other things, failing to hold annual meetings or

                maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for her own benefit as the sole or majority

                shareholder,

             e) operating Defendant Corporations for her own benefit and maintaining control over

                these corporations as closed Corporations,

             f) intermingling assets and debts of her own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                liability as necessary to protect her own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       36.    At all relevant times, Defendants were Plaintiff De los Santos’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

De los Santos, controlled the terms and conditions of employment, and determined the rate and

method of any compensation in exchange for Plaintiff De los Santos’s services.

       In each year from 2015 to 2019, Defendants, both separately and jointly, had a gross annual

       volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

       are separately stated).

       37.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurants on a daily basis are goods produced outside of the State of New York.




                                                 -8-
              Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 9 of 23



                                         Individual Plaintiff

       38.    Plaintiff De los Santos is a former employee of Defendants who ostensibly was

employed as a delivery worker. However, he spent over 20% of each shift performing the non-tipped

duties described above.

       39.    Plaintiff De los Santos seeks to represent a class of similarly situated individuals

under 29 U.S.C. 216(b).

                             Plaintiff Ricardo De los Santos Comonfort

       40.    Plaintiff De los Santos was employed by Defendants from approximately March 2015

until on or about August 9, 2019.

       41.    Defendants ostensibly employed Plaintiff De los Santos as a delivery worker.

       42.    However, Plaintiff De los Santos was also required to spend a significant portion of

his work day performing the non-tipped duties described above.

       43.    Although Plaintiff De los Santos ostensibly was employed as a delivery worker, he

spent over 20% of each day performing non-tipped work throughout his employment with

Defendants.

       44.    Plaintiff De los Santos regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

       45.    Plaintiff De los Santos’s work duties required neither discretion nor independent

judgment.

       46.    Throughout his employment with Defendants, Plaintiff De los Santos regularly

worked in excess of 40 hours per week.

       47.    From approximately March 2015 until on or about August 9, 2019, Plaintiff De los

Santos worked at the Mangia 48th location from approximately 4:30 a.m. until on or about 2:00



                                                 -9-
               Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 10 of 23



p.m., four days a week and from approximately 4:30 a.m. until on or about 2:30 p.m. one day a

week ; In addition, throughout his employment, Plaintiff De los Santos worked from approximately

6:00 a.m. until on or about 2:00 p.m. during all major holidays, including Martin Luther King, Jr.

Day, Presidents’ day, Memorial Day, Veteran’s Day, and Columbus Day (typically 48 to 56 hours

per week).

         48.   However, from approximately December 20th to December 31st of each relevant year

(2015 – 2018), Plaintiff De los Santos worked at the Mangia 57th location from approximately 6:00

a.m. until on or about 2:00 p.m., Mondays through Fridays (typically 40 hours per week).

         49.   Throughout his employment, Defendants paid Plaintiff De los Santos his wages by

check.

         50.   From approximately March 2015 until on or about December 2015, Defendants paid

Plaintiff De los Santos $5.65 per hour for 29 to 38 hours.

         51.   From approximately January 2016 until on or about December 2017, Defendants paid

Plaintiff De los Santos $7.50 per hour for 36 to 40 hours per week.

         52.   From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff De los Santos $8.65 per hour for 38 to 40 hours per week.

         53.   From approximately January 2019 until on or about August 9, 2019, Defendants paid

Plaintiff De los Santos $10.00 per hour for 36 to 37 hours per week.

         54.   Plaintiff De los Santos’s pay did not vary even when he was required to stay later or

work a longer day than his usual schedule.

         55.   For example, Defendants required Plaintiff De los Santos to start working 30 minutes

prior to his scheduled start time regularly, and to continue working 30 minutes past his scheduled

stop time once a week, and did not pay him for the additional time he worked.



                                                 - 10 -
              Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 11 of 23



       56.     Although defendants granted Plaintiff De los Santos a 30 minute meal break, he was

never able to take it due to the duties defendants imposed on him; nevertheless, Defendants did not

give Plaintiff De los Santos credit on his weekly paycheck for break times he was required to work.

       57.     Plaintiff De los Santos was never notified by Defendants that his tips were being

included as an offset for wages.

       58.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff De los Santos’s wages.

       59.     Defendants only allowed Plaintiff De los Santos to punch in when he started working,

but not to punch out when he finished working. As a result, Plaintiff De los Santos was not

compensated for all of the hours that he worked.

       60.     Specifically, defendants only compensated Plaintiff DE los Santos for 36 to 40 hours

per week, even though he actually worked 48 to 56 hours each week.

       61.     On a number of occasions, Defendants required Plaintiff De los Santos to sign a

document, the contents of which he was not allowed to review in detail.

       62.     Defendants did not provide Plaintiff De los Santos an accurate statement of wages,

as required by NYLL 195(3).

      63.      In fact, Defendants adjusted Plaintiff De los Santos’s paystubs so that they reflected

inaccurate wages and hours worked.

      64.      Defendants did not give any notice to Plaintiff De los Santos, in English and in

Spanish (Plaintiff De los Santos’s primary language), of his rate of pay, employer’s regular pay day,

and such other information as required by NYLL §195(1).

      65.      Defendants required Plaintiff De los Santos to purchase “tools of the trade” with his

own funds—including uniform pants and shirts.



                                                 - 11 -
              Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 12 of 23



                                  Defendants’ General Employment Practices

      66.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff De los Santos (and all similarly situated employees) to work in excess of 40

hours a week without paying him appropriate minimum wage and overtime compensation as

required by federal and state laws.

      67.      Plaintiff De los Santos was a victim of Defendants’ common policy and practices

which violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him

the wages he was owed for the hours he worked.

      68.      Defendants’ pay practices resulted in Plaintiff De los Santos not receiving payment

for all his hours worked, and resulted in Plaintiff De los Santos’s effective rate of pay falling below

the required minimum wage rate.

      69.      Defendants habitually required Plaintiff De los Santos to work additional hours

beyond his regular shifts but did not provide him with any additional compensation.

      70.      Defendants required Plaintiff De los Santos and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      71.       Plaintiff De los Santos and all similarly situated employees, ostensibly were

employed as tipped employees by Defendants, although their actual duties included a significant

amount of time spent performing the non-tipped duties outlined above.

      72.      Plaintiff De los Santos’s duties were not incidental to his occupation as a tipped

worker, but instead constituted entirely unrelated general restaurant work with duties, including the

non-tipped duties described above.

      73.       Plaintiff De los Santos and all other tipped workers were paid at a rate that was equal

to the required lower tip-credit rate by Defendants.



                                                  - 12 -
             Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 13 of 23



      74.        However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff De los Santos’s non-tipped duties exceeded 20% of each workday (or

2 hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      75.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      76.      In violation of federal and state law as codified above, Defendants classified Plaintiff

De los Santos and other tipped workers as tipped employees, and paid them at a rate that was equal

to the lower tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.

      77.      Defendants failed to inform Plaintiff De los Santos who received tips that Defendants

intended to take a deduction against Plaintiff De los Santos’s earned wages for tip income, as

required by the NYLL before any deduction may be taken.

      78.      Defendants failed to inform Plaintiff De los Santos who received tips, that his tips

were being credited towards the payment of the minimum wage.

      79.      Defendants failed to maintain a record of tips earned by Plaintiff De los Santos who

worked as a delivery worker for the tips he received.

      80.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff De los

Santos worked.

      81.      On a number of occasions, Defendants required Plaintiff De los Santos to sign a

document the contents of which he was not allowed to review in detail.



                                                 - 13 -
              Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 14 of 23



      82.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff De los Santos (and similarly situated individuals)

worked, and to avoid paying Plaintiff De los Santos properly for his full hours worked.

      83.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      84.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff De los Santos and other similarly situated former workers.

      85.      Defendants failed to provide Plaintiff De los Santos and other employees with

accurate wage statements at the time of their payment of wages, containing: the dates of work

covered by that payment of wages; name of employee; name of employer; address and phone number

of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay;

the number of regular hours worked; and the number of overtime hours worked, as required by

NYLL §195(3).

      86.      Defendants failed to provide Plaintiff De los Santos and other employees, at the time

of hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the




                                                  - 14 -
                Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 15 of 23



physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      87.        Plaintiff De los Santos brings his FLSA minimum wage, overtime compensation,

and liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. §

216(b), on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who

are or were employed by Defendants or any of them, on or after the date that is three years before

the filing of the complaint in this case (the “FLSA Class Period”).

      88.       At all relevant times, Plaintiff De los Santos and other members of the FLSA Class

were similarly situated in that they had substantially similar job requirements and pay provisions,

and have been subject to Defendants’ common practices, policies, programs, procedures, protocols

and plans including willfully failing and refusing to pay them the required minimum wage and

overtime pay at a one and one-half their regular rates for work in excess of forty (40) hours per

workweek under the FLSA under the FLSA.

      89.       The claims of Plaintiff De los Santos stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      90.       Plaintiff De los Santos repeats and realleges all paragraphs above as though fully set

forth herein.

      91.       At all times relevant to this action, Defendants were Plaintiff De los Santos’s

employers within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had

the power to hire and fire Plaintiff De los Santos (and the FLSA Class Members), controlled the



                                                  - 15 -
                Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 16 of 23



terms and conditions of their employment, and determined the rate and method of any compensation

in exchange for their employment.

      92.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      93.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       94.      Defendants failed to pay Plaintiff De los Santos (and the FLSA Class members) at

the applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      95.       Defendants’ failure to pay Plaintiff De los Santos (and the FLSA Class members) at

the applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      96.       Plaintiff De los Santos (and the FLSA Class members) were damaged in an amount

to be determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      97.       Plaintiff De los Santos repeats and realleges all paragraphs above as though fully set

forth herein.

      98.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff De los Santos

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      99.       Defendants’ failure to pay Plaintiff De los Santos (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      100.      Plaintiff De los Santos (and the FLSA Class members) were damaged in an amount

to be determined at trial.



                                                  - 16 -
                Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 17 of 23



                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      101.       Plaintiff De los Santos repeats and realleges all paragraphs above as though fully set

forth herein.

      102.      At all times relevant to this action, Defendants were Plaintiff De los Santos’s

employers within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to

hire and fire Plaintiff De los Santos, controlled the terms and conditions of his employment, and

determined the rates and methods of any compensation in exchange for his employment.

      103.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff De los Santos less than the minimum wage.

      104.      Defendants’ failure to pay Plaintiff De los Santos the minimum wage was willful

within the meaning of N.Y. Lab. Law § 663.

      105.      Plaintiff De los Santos was damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      106.       Plaintiff De los Santos repeats and realleges all paragraphs above as though fully set

forth herein.

      107.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff De los Santos overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.




                                                  - 17 -
                Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 18 of 23



      108.      Defendants’ failure to pay Plaintiff De los Santos overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      109.      Plaintiff De los Santos was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                    VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      110.       Plaintiff De los Santos repeats and realleges all paragraphs above as though fully set

forth herein.

      111.      Defendants failed to provide Plaintiff De los Santos with a written notice, in English

and in Spanish (Plaintiff De los Santos’s primary language), containing: the rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances;

the regular pay day designated by the employer; the name of the employer; any “doing business as"

names used by the employer; the physical address of the employer's main office or principal place

of business, and a mailing address if different; and the telephone number of the employer, as required

by NYLL §195(1).

      112.      Defendants are liable to Plaintiff De los Santos in the amount of $5,000, together with

costs and attorneys’ fees.




                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE WAGE STATEMENT PROVISIONS



                                                  - 18 -
                Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 19 of 23



                                OF THE NEW YORK LABOR LAW

      113.       Plaintiff De los Santos repeats and realleges all paragraphs above as though fully set

forth herein.

      114.      With each payment of wages, Defendants failed to provide Plaintiff De los Santos

with an accurate statement listing each of the following: the dates of work covered by that payment

of wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission,

or other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net

wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular

hours worked; and the number of overtime hours worked, as required by NYLL 195(3).

      115.      Defendants are liable to Plaintiff De los Santos in the amount of $5,000, together with

costs and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      116.       Plaintiff De los Santos repeats and realleges all paragraphs above as though fully set

forth herein.

      117.      Defendants required Plaintiff De los Santos to pay, without reimbursement, the costs

and expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      118.      Plaintiff De los Santos was damaged in an amount to be determined at trial.




                                                  - 19 -
               Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 20 of 23



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff De los Santos respectfully requests that this Court enter judgment

against Defendants by:

         (a)     Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

         (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff De los Santos and the FLSA Class

members;

         (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff De los Santos and the FLSA Class members;

         (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff De los Santos’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff De los Santos and the FLSA Class members;

         (f)     Awarding Plaintiff De los Santos and the FLSA Class members damages for the

amount of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

         (g)     Awarding Plaintiff De los Santos and the FLSA Class members liquidated damages

in an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime



                                                - 20 -
                Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 21 of 23



compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

          (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff De los Santos;

          (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff De los Santos;

          (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff De los Santos’s compensation, hours, wages and any deductions

or credits taken against wages;

          (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff De los Santos;

          (l)     Awarding Plaintiff De los Santos damages for the amount of unpaid minimum wage

and overtime compensation, and for any improper deductions or credits taken against wages as

applicable

          (m)     Awarding Plaintiff De los Santos damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (n)     Awarding Plaintiff De los Santos liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of minimum wage and overtime compensation shown

to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);

          (o)     Awarding Plaintiff De los Santos and the FLSA Class members pre-judgment and

post-judgment interest as applicable;




                                                - 21 -
             Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 22 of 23



       (p)      Awarding Plaintiff De los Santos and the FLSA Class members the expenses

incurred in this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff De los Santos demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       October 7, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 22 -
Case 1:19-cv-09262 Document 1 Filed 10/07/19 Page 23 of 23
